ORDER
The petition for rehearing is granted limited to the issue of whether, in this case, this court has jurisdiction to review the BIA’s order concerning the motion to reopen because this case falls within the exception to Ali v. Gonzales, 502 F.3d 659 (7th Cir.2007) set forth in Subhan v. Ashcroft, 383 F.3d 591 (7th Cir.2004).
The petitioner’s brief shall be due on July 25, 2008.
The Government’s brief shall be due on August 25, 2008. Petitioner’s reply brief, if any, shall be due on September 4, 2008.
IT IS SO ORDERED.